.
                                                                                                       22



                      OFFICE OF   THE   ATTORNEY      GENERAL OF          TEXAS

i                                               AUSTIN

    O-G-
    a--



           Honorabh   9. B. Buohahan, Jr
           countr Attuna~
           Val VHO Cwntt
           Doldo,Texm

           D.arSir~




                                                                  requoraing         our opinfon

                                                         oourt    hat*    hho attthor-
                                                        d tro tha aouaty        by
                                                        on roads wh.toh led
                                                   8fgnaWd       ooua$y road8
                                                   f owned and inelosed    mob
                                                   oh hourrr   or other pointr
                                        8ur.a    thue   CuriMfla(t~

                                        llf*       mr        quer*lon    are   rubrbutbhl4
                                                                                                        _-
                                                                                                             23



Ronorsblr3, 8. Buohhan, Jr.,                              pa&@88




to bo deolgnatod as oouaty roads after fmprovumnt.     Ssld
rado are not barred    to publla use, but are not us04 to a
great extent by the general publla an& mah wo 88 ir made
by the publlo muld be oonoldeml a pennloslre use on the
pmrt or tbo lanndfmor.    They are not roads rhloh the Cm-
Ipiooionero*           Court     lmn        deobirod         to be publlo road8 by mason
of pub110 moeoolt~                     or   upon proper          applloatlonnude bF free-
holdora.
                It @ems eleu t&t the above dooorlbed rota b
nothla(Bore than a prlv8trlyomod or oontrolled   thorough-
far0 fat the use of the omero of ouoh la&. Artlolb6b9Sa-1
deflaea t&r words lrd tumo as w8d in suoh law, and uulor oub-
s8otlon (8) pub110 highway,as used In thr Aot, lo defined 80
as to lnoluU0 any rod,                        street.        nap.    thorouahien       or brldm     to
tbla State not klvatai awmd~or hwollrd,       for the urooi
+ehloleomu vlikzn?0 whz        ‘loglrlatlrr   JurloUlotlon
u&u Its polio* pwu*    Artlole6674q-t     drfino8later.1roads
as r0iiw0:
                *All      rabo which              prior    to January 8, lOSO,
          hod   not      beoomea part               of the    lyotom of State do-
           ri&natod        highways,iOr                oonveienoo       in   this   Aot
          are rello4           *l8teral         roads’ “.

X8 is our opinion tbt    the latrral roads to rhloh the Aot re-
fero  oan bo nathlog 8ore 8brui ouah ma60 as oorutltute   a part
OS the aount~ rod system as oontradlotlnguloha4     irea the stata
fligh~a~ SyOtm;   thUetW0,   wa think the turds alloeatad  to thm
OOuMieO         tw th0 uoo on lateral                        roads    unlu    th8 prorloloao       of
this &a wa%ldbe rootrlotod to the use on wdo oonotltotlry
a prt of the oount o tu md over which the oounty ooa&n$e
010110ro'ooura b. &lr%lotlon.
                Truotlly         that tho ioragoiw                   rtiotaotorily        anowuo


                                                                      fours rrrf      tmlf
                                                         ,    ATrom          GEImUL OT TEXAS